OFFICE           OF T’HE A’ITORNEY         GENERAL    OF TEXAS
                                            AUSTIN




Hoaonblo C. V. Butlop, Jr.
mmboa, Texu kiron Board
cma#mtt , Foxaa




         ue &a*. JOor 1ett.r
@UC opinion 88
authority            to   a
ph~l3iC?hll
          UM
rlea to be phi
for tha suppore,
Prllonafltaa,
In    mind    that        s
                                                                      and dentlnt.



                                      X80 Prlmaal so&,     topthor via
                                      hralmsdrr     prwtd8d sor, &ah11
                                      th th elto~luaivrIhpu8-t      rrd
                                      h* PrlBtsaf5pttea,   Mb al pro-
                                     o a q izq
                                            th c r r olub#at
                                                         to , lmlpto
                                  tatlonr   of   thla    Act,   and wb*ll   bo
                 r66poncllble eoi, the 8uMgement OS the as-
                 fairs of the  Priron  bptem a&d ior, the proper
                 am-e, trwtment, feeding, elothbg and Fe-
                 meat of the poiam~rs oonfined t&meia.
Ron.      C. W. Butler,           Jr.     - Pye      2



               Artiole           6lbbj.     Yunon’a      Anmtat.6 6ivll      btetutaa,
prorider for         the         emplgwnt          of 8 g-1       w&r,      for tha
prtran      a y a taa m
                      ndsa y sth h t
                                   w&8  duty                    o r luo hr ur r g.p
                                                                                 a h a l.
extoxai     to the eloymeat    en4 dim-e,                          vltb the lpprovrl of
tha Baud, of such ~raona a* ry                           bfln*o*aarFy for the arti-
alent conduct of t&w prb2a                         syatm.*
               TJm~p%-op~i~tion   for the OpeFetion of Taxaa PrlwJn
              rbodlo& lB tha rlopartaaBtal   AppFopFiatloB bill,
               Ch. 5?1, 4?ta Lq., and I@ sonmdbogbaag       at
               8eaeFal hBd a r18llma.1941.        Trnnlnm    St&d
a nlppropsl~tlan      (itam 1k ) or 43 ooo p*r ennum for.l “R o a -
pftal         Lalan', aaothu (Item i:) of $PlOO for * "Phyalalaa8,
        ) 500 oar yeas (ltu 12) for a mdleal Sqwviaar,
on. of"lr
with lputnat,       ntu and llghta", amotbr (itw l2e)
OS $WOC asmuall For k "Mmdlorl *puwiaor,           vitb rput-
meat. water aad I ighte (Stat0 Fan Inhatrlea)*,        ULL am
appropdatfon          (ftr         33) or &W0            08ah    U   fOF Q “Iknti8t”.
We 8180 find a a lpproprfatlon of $806,cc for gapnl auppo~6
and rlntazuaea and uonti   ant .:mo 1226. Aa l part of the
mmaral ridor to Smmt* Bl "f1 4P3, va fl5d pmag~8pb (1516, *t
page 1391, mading:



               huolBboemnde,                       uamploytiudeatok
               mid         out    of  *ppfopriatiozu,
                                        mntbg8nt      aoch
               mplgrra ahal1rAetba p*id* largasamwit
               Wma that provldod in the xwgular appropriated
               adufea for aim lw poritionr In luah deput-
               mat or vay,                    mad in tha went        tkrm ass a0
               slmilu            p o *ltio na
                                           wlth ia luah dopwtm85t,             then     such
               ulditlonsl mmployw ahell not ba p*ld l lurgu uount
               than that pmrided for llaib?    poaltiaor In oth*r
               dapartaaatroc ag~ulaa. Xa t&o avant laborore,'
               akl1l.d l*bomm, &ad rahaica @ana& ba ob
               talaod at the above mwitio5ml uL*v acalo,
               then the head OS ruch drpmtnnt    uy p*y for
               tempozwy asploywntosL~not uaetilngtha
               pruvrlllag~48 8u.d. paid fB th. lOtJ8lity
               vher the
                     a   to mp o m.r
                                   loFv~or
                                     y      la to be raMarad.*
Hon. C. W. Butler, Jr. - Pa&a 3


         Frota the Above it 18 our conclurrionthat If the
BOAF~ desnA it moeanAry it my provide the Addition3
poeitlons inquired About, the cAlAries to be p&d out of
the $406,000 Appl'OpriAtiWL lb3wovaw,your Att~lttiOn ia
directed to the llmltatlonrplAcad by raid aaotlon (15)d
on the ABOlUlt of Collgsn8AtiOZl
                               vhiah my ba psid to the
parronr Appointed to auoh plAO88 of 8mplOyBant. Th.
dentist my not be paid mora U&AA $2400.00 per ymw And
the phyAiolm not nora than the amount itaW.Aed, as Above
set out, for the position to vhioh this ona 18 moat alml-
IAl'. Thla vould hold lima even ii the  lttmixed poaltlon
should be Abolished.
                              Yours vex7 truly
                           ATTORmn 0mRAL    OF !mxAa